Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 6 April 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Williamsburgh april 6th 1782
                        
                        I have the honor to send to your Excellency the Letter which I have received from General Greene and a copy
                            of the answer which I have made according to your Excellency’s intentions, of the 19th of march.
                        I wait with the greatest impatience for news from France and the Duke de Lauzun, who was said to be at Brest
                            when the Last vessel which is arrived at Philadelphy set sail from L’orient. I accept your Excellency’s rendezvous at
                            Philadelphy; when I had the honor to write you to propose Mount Vernon, for the place of meeting I thought your Excellency
                            was still at Philadelphy. I don’t know how to conciliate the reports of the Evacuation of charlestown with General
                            Greene’s Letter of the 10th of march, who does not say a word about it. I have a great mind to believe that the Enemy will
                            occupy rhode island, and keep New york. some expressions I have seen in a speech of Lord North, make me have that idea. I
                            am with respect and personal attachment, Sir, your Excellency’s most obedient humble servant.
                        
                            le cte de rochambeau

                        
                     Enclosure
                                                
                            
                                Copy
                                Sir,
                                Head quarters, Ponpon March 10th 1782
                            
                            I am favored with your Excellency’s Letter of the 22d of January, I have attended to your reasoning on
                                the general plan of operations and with all respect to your superior judgment, I cannot help dissenting from you in
                                opinion. It has ever been my opinion that the best mode of defending the center of the United states is to support the
                                extremes. This opinion might be supported from a number of forcible reasons. But besides the reasons which might be
                                brought in support of the measure from the advantages we desire from this plan of operations in preference to any
                                other, we ought to pay some regard to the rights of individuals and the claims of particular states who have embarked
                                in the dispute from full assurances of protection and Support.
                            I am sorry you put the Legion in motion, if it is not to come directly forward, as it will claim the
                                Enemy’s attention at new york and induce them to detach in consequence thereof.
                            I see by the British papers and the King’s speech and parliamentary debates that we are still to expect a
                                continuation of the war in america and that the Southern States are to form the Theater.
                            Since I wrote you before, a detachment of horse and foot of the Enemy from charlestown have been out in
                                St Thomas’s and routed General Marion’s command. They killed, wounded, and took about 20 of our people but retired
                                into Town before your Light troops could reach them, the distance being upwards of 50 miles. on this side they venture
                                not to Shew their heads. general Wayne has burnt the Enemys forage at Savannah close under their noses. I have the
                                honor &ca
                            
                                Signed Nath. Greene
                            
                        
                        
                     Enclosure
                                                
                            
                                Copy of a letter from General Rochambeau to General Green.
                                Sir
                                Williamsburgh april 6th 1782.
                            
                            I have Received the letter under date of the tenth ultimo, Which your Excellency has done me the honour
                                to write me.
                            I am Exceeding sorry that my opinion does not coincide with yours respecting the general plan of
                                operations, but I would fain persuade myself that it comes from our not understanding one another right—your opinion
                                is that the best mode of defending the Center of the united States is to suport the extremes you
                                would be the same if these extremes covered the center, but as Virginia on the sea side whereby our common Enemy may
                                come into it, Is as much exposed as the other southern States, I do not believe that (Considering
                                the pure intentions of the King my master, which are to give an equal protection and assistance to the thirteen United
                                States of America, whom he is allyed wth) Virginia should be laid open, for the purpose of reinforcing the Southern
                                Army in Carolina, unless there be an absolute Necessity for it—the Resolutions of the English government are not as
                                yet known, but at all Events they will be for carrying on the War either offensively or defensively. if offensively I
                                look upon it very suitable to see upon what part the storm will fall before the french corps be
                                directed toward that place, if the War is carryed on defensively we must wait until we hear from our fleet to know
                                what part either to the North or to the south our offensive Operations will be directed—your Excelly cannot but allow
                                that I would make a very imprudent step to send the french corps in the inland parts of South Carolina if the naval
                                Army comes in this part to carry me to the Northward, I have Sir! the greatest respect for your Opinion, I would feel
                                the greatst pleasure in adhereing to it, it is as well as mine submitted to Genl Washington’s judgement, I have sent
                                him a Copy of your Excellencys letter Dated Decemr 29th and of my answer to it, by the different letters I have received from him since he persists in approving that the legion of
                                Lauzun should not at this moment proceed further than Charlotte Court House—all the news from the English papers even
                                those of new-York seem to give to understand that the Enemy proposes evacuating Charlestown, but I am not give any
                                Credit to that as by your Letter of the 10th of March you do not mention it.
                        I desire very much, Sir, that the orders of our Common Général, and the Circumstances of this service for the Common Cause Should put it in my power to be more particularly acquainted with your Excellency. I have the honor &c.Signed le cte de rochambeauThe portion in square brackets is a translation from code.
                        
                    